Name: 2003/831/EC: Commission Decision of 20 November 2003 amending Decisions 2001/881/EC and 2002/459/EC as regards changes and further additions to the list of border inspection posts (Text with EEA relevance) (notified under document number C(2003) 4234)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  international trade;  cooperation policy;  information and information processing;  politics and public safety;  animal product;  agricultural policy
 Date Published: 2003-11-28

 Avis juridique important|32003D08312003/831/EC: Commission Decision of 20 November 2003 amending Decisions 2001/881/EC and 2002/459/EC as regards changes and further additions to the list of border inspection posts (Text with EEA relevance) (notified under document number C(2003) 4234) Official Journal L 313 , 28/11/2003 P. 0061 - 0077Commission Decisionof 20 November 2003amending Decisions 2001/881/EC and 2002/459/EC as regards changes and further additions to the list of border inspection posts(notified under document number C(2003) 4234)(Text with EEA relevance)(2003/831/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 6(2) thereof,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(2), and in particular Article 6(4) thereof,Whereas:(1) The list of border inspection posts for veterinary checks on live animals and animal products from third countries, approved by Commission Decision 2001/881/EC(3) which includes the Animo unit number for every border inspection post, should be updated to take account in particular of developments in certain Member States and of Community inspections.(2) Following a satisfactory Community inspection additional border inspection posts at ChÃ ¢teauroux DÃ ©ols in France, and at Kolding and Skagen in Denmark should be added to the list.(3) As the result of discussion between the Commission and the Netherlands a new footnote for Amsterdam Schiphol airport should be introduced to clarify the situation regarding imports of live animals at that airport.(4) In addition a number of updating amendments should be introduced to the footnotes and listing details as regards categories and inspection centres for several other border inspection posts that are already approved.(5) The list of Animo units in Commission Decision 2002/459/EC(4) which includes the Animo unit number for each border inspection post in the Community, should accordingly be updated to take account of any relevant changes and to maintain an identical list to that in Decision 2001/881/EC.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 2001/881/EC is replaced by the text in Annex I to this Decision.Article 2The Annex to Decision 2002/459/EC is amended in accordance with Annex II to this Decision.Article 3This Decision is addressed to the Member States.Done at Brussels, 20 November 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 30.1.1998, p. 9.(2) OJ L 268, 24.9.1991, p. 56. Directive as last amended by Directive 96/43/EC (OJ L 162, 1.7.1996, p. 1).(3) OJ L 326, 11.12.2001, p. 44. Decision as last amended by Decision 2003/506/EC (OJ L 172, 10.7.2003, p. 16).(4) OJ L 159, 17.6.2002, p. 27. Decision as last amended by Decision 2003/506/EC.ANNEX I"ANNEX/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANNEX/LIITE/BILAGALISTA DE PUESTOS DE INSPECCIÃ N FRONTERIZOS AUTORIZADOS/LISTE OVER GODKENDTE GRÃ NSEKONTOLSTEDER/VERZEICHNIS DER ZUGELASSENEN GRENZKONTROLLSTELLEN/Ã Ã Ã ¤Ã Ã Ã Ã Ã Ã £ Ã ¤Ã ©Ã  Ã Ã Ã Ã Ã Ã ¡ÃÃ Ã Ã Ã ©Ã  Ã Ã ÃÃ Ã ¡ÃÃ Ã Ã ©Ã  Ã £Ã ¤Ã ÃÃ Ã ©Ã  Ã Ã ÃÃÃ Ã ©Ã ¡Ã Ã £Ã Ã £/LIST OF AGREED BORDER INSPECTION POSTS/LISTE DES POSTES D'INSPECTION FRONTALIERS AGRÃ Ã S/ELENCO DEI POSTI DI ISPEZIONE FRONTALIERI RICONOSCIUTI/LIJST VAN DE ERKENDE INSPECTIEPOSTEN AAN DE GRENS/LISTA DOS POSTOS DE INSPECÃ Ã O APROVADOS/LUETTELO HYVÃ KSYTYISTÃ  RAJATARKASTUSASEMISTA/FÃ RTECKNING Ã VER GODKÃ NDA GRÃ NSKONTROLLSTATIONER>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>"ANNEX IIThe Annex to Decision 2002/459/EC is amended as follows:1. in the section for border inspection posts in FRANCE:the following entry is added:">TABLE>"and the following entry is deleted:">TABLE>"2. in the section for border inspection posts in DENMARK:the following entries are added:">TABLE>"